Title: General Orders, 9 November 1780
From: Washington, George
To: 


                        
                            Head Quarters Totowa Thursday November 9th 1780
                            Parole Lancaster
                            Countersigns M: B.
                            Watchword Wolfe.
                        
                        For the Day Tomorrow
                        Brigadier General Wayne
                        Lieutenant Colonel Commdt
                        Sherman Lieutenant Colonel Funald
                        Major Tudor
                        Brigade Major Smith
                        The General court martial whereof Colonel Bailey is resident, to assemble tomorrow morning, 9 ô clock at the
                            Widow Godwin’s for the trial of such persons as shall come before them—All Persons concerned to attend.
                        Major Oliver Inspector to the 1st Massachusetts’ Brigade, having obtained leave of absence, Captain Sewall of
                            the 12th Massachusetts regiment is appointed to do that duty in his Absence.
                    